Title: To Thomas Jefferson from Gideon Granger, 17 April 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington Apl. 17th. 1807
                        
                        Having completed all the business before me as Postmaster General and arranged evry thing confided to my
                            care—I propose to Start on a visit to the Shores of Lake Erie on the 20th. My Absence will not exceed Seven weeks. 
                  I Am
                            Sir Yours most affectionately
                        
                            Gidn Granger
                            
                        
                    